t c memo united_states tax_court daisy t whitaker petitioner v commissioner of internal revenue respondent docket no filed date jeffrey weiss for petitioner matthew carlson for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure with respect to petitioner’s federal_income_tax 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule continued the issues for decision after concessions are whether petitioner understated gross_receipts from her mortgage broker business reported on schedule c profit or loss from business by dollar_figure whether petitioner is entitled to certain deductions claimed on schedule c whether petitioner understated her long-term_capital_gain from the sale of real_property by dollar_figure whether petitioner is entitled to certain rental deductions claimed on schedule e supplemental income and loss whether petitioner is entitled to a net_operating_loss nol deduction of dollar_figure and whether petitioner is liable for a sec_6662 penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in california during petitioner operated a mortgage broker business in monteca california the name of petitioner’s business was whitaker real_estate and financial services petitioner also operated a branch of her business in pleasonton california continued references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioner maintained four bank accounts the first two accounts were checking accounts held in her name with washington mutual bank the third account was a joint checking account held with ernesto talusan at washington mutual bank the final account was a checking account held with cal fed citibank this account was used for the pleasonton branch of petitioner’s business the manager of the pleasonton branch cody thai was a signatory and had full access to this account throughout deposits were made in each account totaling a combined dollar_figure and petitioner received cash back that was not deposited into her accounts totaling dollar_figure petitioner reported schedule c gross_receipts from her mortgage business for of dollar_figure and rents received of dollar_figure further on form_4797 sales of business property attached to her return petitioner reported a long-term_capital_gain of dollar_figure with respect to the sale of real_property pincite vista grande avenue in daly city california petitioner purchased this property on date for dollar_figure and sold it on date for dollar_figure petitioner paid dollar_figure in closing costs and reported an adjusted_basis in the subject property at the time of sale of dollar_figure petitioner kept records of transactions related to her business through transactional software and quicken accounting software the transactional software was used to write offers and draft mortgage documents the quicken accounting software was used to record payments and expenses and to issue checks the logging of income and expenses was done weekly when there were property closings and then again at the end of each month when bank statements were received petitioner testified at trial that she also kept books for each rental property and an envelope for each month on date respondent sent petitioner a notice_of_deficiency respondent determined that petitioner had understated her schedule c gross_receipts for her mortgage business for by dollar_figure respondent used the bank_deposits method of income reconstruction to determine the amount of petitioner’s unreported income pursuant to this analysis respondent took into account deposits identified as nontaxable including check card credits a small electronic deposit deposits from cody thai into the cal fed citibank account that were traceable to his personal pizza business debit card return items check reversals cashier checks dated in transfers from petitioner’s other bank accounts a nontaxable federal refund and proceeds from a real_estate sale that were deposited in respondent determined petitioner’s total unreported income for tax_year by removing these nontaxable items from the sum of cumulative deposits in petitioner’s accounts and the cash back petitioner received during and further subtracting petitioner’s reported taxable_income in addition to determining that petitioner had understated her schedule c gross_receipts with respect to her mortgage business for tax_year respondent denied certain deductions for schedule c expenses claimed with respect to her business the disallowed schedule c expenses comprised the following items expense amount car and truck expenses commissions and fees depreciation and sec_179 office expenses travel_expenses business_gifts total 1dollar_figure big_number big_number big_number big_number big_number big_number 1in the notice_of_deficiency respondent denied petitioner’s claimed deductions for car and truck expenses of dollar_figure in his opening brief however respondent alleges that petitioner is not entitled to a deduction of dollar_figure for car and truck expenses the court has not been able to determine which number is correct however that number should be reflected in the assessed deficiency petitioner testified that at least a portion of her travel_expenses is attributable to a trip to europe with friends that she purchased as a gift to herself for her 50th birthday with respect to petitioner’s sale of real_property pincite vista grande avenue in daly city california respondent determined petitioner’s adjusted_basis in the property to be dollar_figure resulting in a long-term_capital_gain on the sale of the property of dollar_figure or dollar_figure more than petitioner reported respondent further disallowed schedule e rental expense deductions of dollar_figure and an nol carryforward of dollar_figure petitioner claimed for i burden_of_proof opinion respondent’s determinations in the notice_of_deficiency are presumed correct and petitioner would ordinarily bear the burden of proving that respondent’s determinations are incorrect see rule a petitioner does not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor has she shown that the threshold requirements of sec_7491 have been met for any of the determinations at issue accordingly the burden_of_proof remains on petitioner to prove that respondent’s determination_of_a_deficiency in her income_tax is erroneous 2respondent’s opening brief is inconsistent in its references to petitioner’s understatement of her long-term_capital_gain for page sec_3 and refer to an understatement of petitioner’s long-term_capital_gain of dollar_figure on the other hand page refers to an understatement of dollar_figure further on page respondent stated petitioner’s adjusted_basis in the subject property to be dollar_figure for a total gain on the sale of the subject property of dollar_figure we find the understatement to be dollar_figure less the dollar_figure long-term_capital_gain petitioner reported or dollar_figure 3respondent’s opening brief concedes that petitioner paid real_estate_taxes of dollar_figure for leaving in dispute schedule e rental expense deductions of dollar_figure ii schedule c gross_receipts if a taxpayer has not maintained business records or the taxpayer’s business records are inadequate the commissioner is authorized to reconstruct the taxpayer’s income by any method that in the commissioner’s opinion clearly reflects that taxpayer’s income sec_446 94_tc_654 a j concrete pumping inc v commissioner tcmemo_2001_42 the commissioner’s reconstruction need not be exact but it must be reasonable in the light of all the surrounding facts and circumstances a j concrete pumping inc v commissioner supra the use of the bank_deposits method of income reconstruction has long been sanctioned by the courts 96_tc_858 affd 959_f2d_16 2d cir bank_deposits are prima facie evidence of income id pincite the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income 335_f2d_671 5th cir when the bank_deposits method is employed however the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge id nothing in the record indicates that respondent’s method of calculating petitioner’s schedule c gross_receipts was erroneous or unreasonable respondent conducted a detailed analysis of each of petitioner’s bank accounts for in determining petitioner’s schedule c gross_receipts respondent removed all of petitioner’s deposits that were not subject_to tax for including all items in connection with cody thai’s pizza business and all cashier’s checks dated before petitioner contends that respondent did not exclude certain nontaxable items in determining her gross_receipts including approximately dollar_figure of additional deposits attributable to cody thai and approximately dollar_figure in cashier’s checks that were converted from other accounts petitioner testified at trial that because of a pending divorce in early her funds were in jeopardy of being misappropriated by her estranged spouse accordingly to protect these funds she claims that she began converting them into cashier’s checks for future use petitioner has failed however to produce any documentation or other evidence adequate to prove that any of the deposits respondent included in the gross_receipts of her mortgage business are traceable to a nontaxable source accordingly we sustain respondent’s determination regarding petitioner’s schedule c gross_receipts iii schedule c deductions deductions are a matter of legislative grace and the taxpayer must prove she is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 items described in sec_274 are subject_to strict substantiation rules no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property including passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 if a factual basis exists to do so the court may in another context approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir see sec_1_274-5t temporary income_tax regs fed reg date however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir we may not use the cohan doctrine however to estimate expenses covered by sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra a car and truck expenses passenger automobiles and any other_property used as a means of transportation are listed_property as defined by sec_280f sec_274 sec_280f accordingly car and truck expenses must satisfy the strict substantiation requirements of sec_274 petitioner has provided entries from the quicken accounting software as evidence of car and truck expenses_incurred in these entries were made by petitioner and do not provide sufficient evidence that such expenses were actually incurred because she has not provided receipts or any additional documentation supporting these expenses accordingly petitioner has failed to meet the substantiation requirements of sec_274 and we sustain respondent’s determination with regard to the car and truck expenses b commissions and fees respondent determined that petitioner is entitled to deduct only dollar_figure of the dollar_figure of schedule c commissions and fees claimed for outside of entries from the quicken accounting software petitioner has failed to provide any documentation of these commissions and fees further because petitioner has failed to maintain adequate_records we do not have a basis for estimating any costs in excess of those respondent permitted accordingly petitioner has failed to meet her burden_of_proof and we sustain respondent’s determination with regard to the commissions and fees c depreciation and sec_179 expenses subject_to certain limitations taxpayers purchasing qualifying property may elect under sec_179 to deduct the cost of the property in the year the property is placed_in_service qualifying sec_179 property includes tangible_property that is depreciable under sec_168 and is described in sec_1245 or computer_software that is depreciable under sec_167 but only if the property is acquired for use in an active trade_or_business sec_179 the record does not substantiate that petitioner placed_in_service during any sec_179 property accordingly petitioner has failed to meet her burden_of_proof and we sustain respondent’s determination with regard to the sec_179 expenses d office expenses petitioner has not introduced any evidence to substantiate deductions claimed for office expenses in further petitioner has not introduced any evidence outside of the quicken accounting software ledger to provide the court with a basis for estimating office expenses_incurred as part of her trade_or_business accordingly we sustain respondent’s determination with regard to the office expenses e travel_expenses the heightened substantiation requirements of sec_274 also apply to travel_expenses sec_274 petitioner testified that her travel_expenses included a trip to europe with her friends for her 50th birthday despite testifying that her trip to europe was in part for business petitioner has not provided any evidence of costs incurred during this trip for purposes of her trade_or_business moreover petitioner has not provided any documentation to evidence any business-related travel_expenses in accordingly we sustain respondent’s determination with regard to the travel_expenses f business_gifts the heightened substantiation requirements of sec_274 also apply to gifts sec_274 petitioner has not introduced any evidence to support her claimed deduction for business_gifts accordingly we sustain respondent’s determination with regard to the business_gifts iv long-term_capital_gain the gain from the sale_or_other_disposition of property is the excess of the taxpayer’s amount_realized over the property’s adjusted_basis sec_1001 a taxpayer must establish the basis_of_property for purposes of determining the amount of gain_or_loss the taxpayer must recognize proof of basis is a specific fact which the taxpayer has the burden of proving 271_f2d_44 9th cir affg tcmemo_1957_193 petitioner provided little documentation in support of her claimed basis in the property pincite vista grande avenue in daly city california in her statement supporting form_4797 attached to her tax_return petitioner calculated the basis of the subject property by adding the following items to its original purchase_price credits to buyer of dollar_figure commissions of dollar_figure closing costs of dollar_figure capital improvements of dollar_figure and additional closing costs on purchase of dollar_figure petitioner further provided a seller final closing statement showing certain costs and fees associated with the sale of the subject property of the costs petitioner listed in her statement supporting form_4797 only closing costs totaling dollar_figure are supported by the seller closing final statement petitioner did not testify to and did not provide any documentation to support the other components of her claimed basis in fact in petitioner’s opening post trial brief she does not dispute respondent’s determination regarding her long- term capital_gain from the sale of the subject property and fails to acknowledge the issue accordingly petitioner has failed to carry her burden_of_proof and we sustain respondent’s determination with regard to the long-term_capital_gain v schedule e rental expenses respondent alleges that petitioner has failed to substantiate her schedule e rental expenses outside of payments totaling dollar_figure for real_estate_taxes with respect to four properties we agree the record is devoid of any credible_evidence that substantiates petitioner’s schedule e rental expenses for which she claims deductions and which have not been conceded by respondent with respect to mortgage interest deductions claimed on schedule e the only documentation petitioner provided is the quicken accounting software ledger petitioner testified that she kept books for each rental property and an envelope for each month however she has not produced these records for the court accordingly petitioner has not met her burden_of_proof and we sustain respondent’s determination with respect to the schedule e rental expenses vi net_operating_loss petitioner bears the burden of establishing both the existence and amount of nol carrybacks and carryforwards rule a 115_tc_605 lee v commissioner tcmemo_2006_70 we may consider facts relating to years not in issue that are relevant to the claimed nols sec_6214 the only evidence petitioner has presented in support of her claimed nol carryforward was her and federal_income_tax returns her tax returns only set forth her claim to the nol and do not establish her entitlement thereto see 62_tc_834 the fact that a return is signed under penalty of perjury is not by itself sufficient to substantiate deductions claimed on the return 71_tc_633 emerson v commissioner tcmemo_2001_186 accordingly petitioner has not met her burden_of_proof and we sustain respondent’s determination with respect to the nol vii sec_6662 penalty sec_6662 and b imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to percent of the portion of any underpayment attributable to a substantial_understatement_of_income_tax id the term substantial_understatement is defined as exceeding the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 sec_6662 and b also imposes a penalty equal to percent of the amount of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioner’s failure to produce records substantiating her schedule c gross_receipts schedule c deductions long-term_capital_gain schedule e rental expenses and nol carryforward supports the imposition of the accuracy-related_penalty for negligence for the applicability of sec_6662 will depend on the magnitude of the understatement_of_tax as calculated under rule if petitioner’s understatement of income_tax as calculated under rule exceeds the greater of dollar_figure or percent of the tax required to be shown on the return in respondent will have met his burden of production under sec_7491 if not respondent will have failed to meet his burden of production under sec_7491 an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the taxpayer bears the burden_of_proof with regard to those issues 116_tc_438 petitioner has failed to show reasonable_cause substantial_authority or any other basis for reducing the penalties accordingly pending a final calculation of petitioner’s understatement under rule we find petitioner liable for the sec_6662 penalty for as commensurate with respondent’s concessions and our holding see id in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
